WHATLEY, Judge.
In this appeal of the final judgment of paternity, the Father, Peter Ferri, argues that the trial court abused its discretion in awarding primary residential responsibility of the parties’ child to the Mother, Holly Apple. We disagree and affirm.
It is well settled that a trial court has broad discretion in child custody matters, and its decision in that regard is reviewed for an abuse of discretion. Where reasonable persons could differ as to the trial court’s ruling, there is no abuse of discretion. “Despite a conflict in the evidence, an appellate court will not disturb a trial court’s custody decision unless there is no substantial competent evidence to support that decision.”
Miller v. Miller, 842 So.2d 168, 169 (Fla. 1st DCA 2003) (citations omitted) (quoting Adair v. Adair, 720 So.2d 316, 317 (Fla. 4th DCA 1998)).
While this is a close case, there is substantial competent evidence to support the ruling of the trial court, which had the advantage of personal observation of the witnesses at the hearing.
We note that the Mother’s counsel acknowledged that the final judgment provides that when the child turns four years of age on July 20, 2005, the Father’s child support' obligation will cease because the child will then be spending forty-seven percent of her overnights with him according to the judgment.
Affirmed.
KELLY, J., Concurs.
CASANUEVA, Judge, Concurs with opinion.